—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about January 12, 1995, which, inter alia, granted defendants’ motion to dismiss the complaint to the extent of dismissing the action as against defendants Metropolitan Transportation Authority and The Long Island Railroad as time-barred under Public Authorities Law § 1276 (2), unanimously affirmed, without costs.
We reject plaintiffs contention that the Statute of Limitations was tolled from the time the notice to appear for an oral deposition was served until the time that examination was completed. Public Authorities Law § 1276 does not require that a plaintiff wait until an oral examination has been completed before filing the summons and complaint. Moreover, "[t]he statute contemplates and requires only a 30-day waiting period [following service of the notice of claim on the public authority]. Therefore, 30 days is the maximum extension of time plaintiff is entitled to under CPLR 204 (a).” (Burgess v Long Is. R. R. Auth., 79 NY2d 777, 779 [emphasis added]; see also, Rose v Metro N. Commuter R. R., 143 AD2d 993, lv dismissed 73 NY2d 994). Regardless of when the oral examination took place, plaintiff could have commenced the action any time after October 9, 1993, 30 days after the notice of claim was served. He did not file the complaint until August 8, 1994, which was beyond the one-year-and-30-day limit (Burgess v Long Is. R. R. Auth., supra). Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Nardelli, JJ.